


109 HR 5982 IH: To amend the Internal Revenue Code of 1986 to allow a

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5982
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Boswell
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against tax for qualified tuition and related expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Universal College Credit Act.
		2.Universal college
			 credit
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 25D the
			 following new section:
				
					25E.Universal
				college credit
						(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the qualified tuition and related expenses paid by the taxpayer during
				the taxable year.
						(b)Dollar
				limitationThe amount allowed as a credit under subsection (a)
				with respect to each individual for whom qualified tuition and related expenses
				are paid by the taxpayer during the taxable year shall not exceed
				$4,000.
						(c)Credit allowed
				only for 4 years of undergraduate education and 6 years of graduate
				educationAn election to have
				this section apply with respect to any individual for whom qualified tuition
				and related expenses are paid by the taxpayer during the taxable year may not
				be made for any taxable year if such an election (by the taxpayer or any other
				individual) is in effect with respect to—
							(1)the undergraduate
				education expenses of such individual for any 4 prior taxable years, or
							(2)the graduate
				education expenses of such individual for any 6 prior taxable years.
							(d)Denial of double
				benefitNo credit shall be allowed under this section with
				respect to the qualified tuition and related expenses of any individual if a
				credit or deduction is allowed under any other provision of this chapter with
				respect to such expenses.
						(e)Definitions and
				special rulesFor purposes of this section—
							(1)Qualified
				tuition and related expenses
								(A)In
				generalThe term qualified tuition and related
				expenses means tuition and fees required for the enrollment or
				attendance of—
									(i)the taxpayer,
									(ii)the taxpayer’s
				spouse, or
									(iii)any dependent of
				the taxpayer with respect to whom the taxpayer is allowed a deduction under
				section 151,
									at an
				eligible educational institution for courses of instruction of such individual
				at such institution.(B)Exception for
				education involving sports, etcSuch term does not include
				expenses with respect to any course or other education involving sports, games,
				or hobbies, unless such course or other education is part of the individual's
				degree program.
								(C)Exception for
				nonacademic feesSuch term does not include student activity
				fees, athletic fees, insurance expenses, or other expenses unrelated to an
				individual's academic course of instruction.
								(2)Eligible
				educational institutionThe term eligible educational
				institution means an institution—
								(A)which is described
				in section 481 of the Higher Education Act of 1965 (20 U.S.C. 1088), as in
				effect on the date of the enactment of this section, and
								(B)which is eligible
				to participate in a program under title IV of such Act.
								(3)Undergraduate
				education expensesThe term undergraduate education
				expenses means the qualified tuition and related expenses paid by the
				taxpayer during a taxable year for an individual enrolled in an undergraduate
				course of study during such taxable year.
							(4)Graduate
				education expensesThe term graduate education
				expenses means the qualified tuition and related expenses paid by the
				taxpayer during a taxable year for an individual enrolled in an graduate or
				professional course of study during such taxable year.
							(5)Adjustment for
				certain scholarships, etcThe
				amount of qualified tuition and related expenses otherwise taken into account
				under subsection (a) with respect to an individual for an academic period shall
				be reduced by the sum of any amounts paid for the benefit of such individual
				which are allocable to such period as—
								(A)a qualified
				scholarship which is excludable from gross income under section 117,
								(B)an educational
				assistance allowance under chapter 30, 31, 32, 34, or 35 of title 38, United
				States Code, or under chapter 1606 of title 10, United States Code, and
								(C)a payment (other
				than a gift, bequest, devise, or inheritance within the meaning of section
				102(a) for such individual’s educational expenses, or attributable to such
				individual’s enrollment at an eligible educational institution, which is
				excludable from gross income under any law of the United States.
								(f)Election not to
				have section applyA taxpayer may elect not to have this section
				apply with respect to an individual for any taxable
				year.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
				
					
						Sec. 25E. Universal college
				credit.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
